Citation Nr: 0410366	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  96-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
epicondylitis of the right elbow.

2.  Entitlement to a rating higher than 10 percent for a cervical 
spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION


The veteran served on active duty from August 1979 to October 
1992.

This matter comes the Board from a June 1994 RO decision which 
granted service connection and noncompensable ratings for 
residuals of injuries to the right elbow and cervical spine; the 
veteran appealed for higher ratings.  In September 1995, the RO 
assigned a higher 10 percent rating for the right elbow disability 
(epicondylitis); in February 1997, the RO assigned a higher 10 
percent rating for the cervical spine disability; and the veteran 
continued to appeal for higher ratings for these conditions.  In 
May 1999, the Board denied these claims.  The veteran then 
appealed to the United States Court of Appeals for Veterans Claims 
(Court).  In a December 1999 joint motion, the parties (the 
veteran and the VA Secretary) requested the Court to vacate and 
remand the Board's decision as to these issues; and a December 
1999 Court order granted the joint motion.  The Board remanded 
these claims to the RO in June 2000 for additional action.

The present Board decision addresses the claim for a higher rating 
for right elbow epicondylitis.  The issue of a higher rating for a 
cervical spine disability is the subject of the remand at the end 
of the Board decision.


FINDINGS OF FACT

Service-connected epicondylitis of the right elbow is manifested 
by nearly normal range of motion with some pain on extremes of 
motion.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for epicondylitis 
of the right elbow have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208, 5213 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from August 1979 to October 
1992.  His service medical records show complaints of right elbow 
pain.  

The RO has granted service connection and a 10 percent rating for 
right elbow epicondylitis, effective the day after the veteran's 
separtion from active service.  He has several other service-
connected disabilities; one of these, involving the right upper 
extremity, is carpal tunnel syndrome which is rated 10 percent.

On VA orthopedic examination in October 1993, it was noted the 
veteran was right-handed.  He complained of some pain and 
stiffness in the right elbow.  Examination of the right elbow was 
negative except for some tenderness at the medial epicondyle.  
There was full range of motion of the right elbow with no 
effusion.  The diagnosis was medial epicondylitis of the right 
elbow with questionable intraarticular loose bodies.

The veteran testified at a hearing at the RO in June 1995.  He 
said he had right elbow tightness and sharp pain and could not 
fully extend his right arm.  He related there was elbow noise and 
swelling at times, depending on activities.  

On VA examination in July 1995, the veteran complained of having 
right elbow pain and difficulty in movement, not being able to 
straighten his arm completely.  On examination, there was a 
negative elbow Tinel's.  Right elbow X-rays showed medial 
epicondyle loose bodies.  

Numerous VA medical records from the 1990s and 2000s concern 
conditions unrelated to the right elbow.

On VA examination in August 2003, the veteran reported 
intermittent epicondylar area pain of the right elbow, especially 
when extending the wrist against resistance.  He had some 
increased pain over or distal to the medial epicondyle with 
resisted extension of the wrist.  The elbow extended almost to 
neutral and had flexion to at least 130 degrees; pronation was to 
80 degrees; supination was to 85 degrees; and in maximum extension 
there was 10 degrees of valgus.  The assessment regarding the 
elbow was medial humeral epicondylosis. 

II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, the supplemental statement of the case, and 
the Board remand following the Court order, the VA has informed 
the veteran of the evidence necessary to substantiate his claim 
for a rating higher than 10 percent for right elbow epicondylitis.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent records and 
examinations have been obtained.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

This claim involves an initial rating on the granting of service 
connection, and thus different percentage ratings for the 
disability may be assigned for different periods of time since the 
effective date of service connection, based on the facts found 
(i.e. "staged ratings").  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Right elbow (major upper extremity) epicondylitis is to be rated 
on the basis for limitation of motion of the right forearm.  
Limitation of flexion of the major forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited to 
100 degrees, and 20 percent when limited to 90 degrees.  38 C.F.R. 
§ 4.71a, Code 5206.  A 10 percent evaluation is warranted when 
extension of the forearm of the major upper extremity is limited 
by 45 degrees, and a 20 percent evaluation requires that extension 
be limited by 75 degrees.  38 C.F.R. § 4.71a, Code 5207.  A 20 
percent rating may also be assigned when forearm flexion is 
limited to 100 degrees and extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5208.  Limitation of supination of the major 
arm to 30 degrees or less is rated 10 percent; and limitation of 
pronation of the major arm is rated 20 percent when motion is lost 
beyond the last quarter of arc and the hand does not approach full 
pronation.  38 C.F.R. § 4.71a, Code 5213.  

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 0 to 
85 degrees of forearm supination.  38 C.F.R. § 4.71, Plate I.  

The Board notes that the right upper extremity wrist and forearm 
are affected by service-connected carpal tunnel syndrome, and 
impairment from that condition must be excluded when rating 
service-connected epicondylitis of the right elbow.  38 C.F.R. § 
4.14 (rule against pyramiding of ratings).

Range of motion of the right elbow was full on the 1993 VA 
examination.  At the 1995 RO hearing, the veteran stated he could 
not fully extend his right forearm.  On the most recent VA 
examination in 2003, extension was almost to neutral (i.e., 0 
percent), flexion was to at least 130 degrees, pronation was 80 
degrees, and supination was 85 degrees.  The measured ranges of 
motion closely approximate the normal ranges of motion of an 
elbow.  38 C.F.R. § 4.71, Plate I.  Applying these figures to the 
limitation of motion codes indicates the criteria for even the 
current 10 percent rating for the right elbow condition are not 
satisfied.  The evidence shows some right elbow pain or tenderness 
on extremes of motion, but it is not so great and persistent as to 
result in limited motion to the degree required for a higher 
rating of 20 percent under the cited limitation of motion codes.  
There is no credible evidence that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, or any 
other such factors results in the right elbow being limited in 
motion to the extent required for a 20 percent rating.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence demonstrates that at all times since the effective 
date of service connection, the veteran's right elbow disability 
has been no more than 10 percent disabling, and higher "staged 
ratings" are not warranted.  Fenderson, supra.  Because the 
preponderance of the evidence is against the claim, the reasonable 
doubt doctrine does not apply, and the claim for a rating higher 
than 10 percent for epicondylitis of the right elbow must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A higher rating for epicondylitis of the right elbow is denied.


REMAND

The remaining issue on appeal is entitlement to a rating higher 
than 10 percent for a cervical spine disorder.  The Board finds 
that there is a further VA duty to assist the veteran on this 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Following the Board's last remand, a VA examination of the 
cervical spine was provided in August 2003.  However, another 
examination to obtain additional rating information is indicated, 
particularly given the concerns of the joint motion and Court 
order.  The Board also notes that the rating criteria for spine 
disorders were recently revised, effective September 26, 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The RO should consider 
these new rating criteria.

In view of the foregoing, this issue is remanded to the RO for the 
following actions:

1.  The veteran should undergo a VA examination to determine the 
nature and severity of his cervical spine disability.  The claims 
folder should be provided to and reviewed by the examiner.  
Arthritis of the cervical spine should be verified or ruled out 
based on X-ray study.  The examiner should also indicate whether 
or not the veteran has intervertebral disc syndrome of the 
cervical spine.  All findings necessary for rating the cervical 
spine disorder under the new rating criteria should be provided.  
The doctor should note all objective signs of pain on motion of 
the cervical spine, and should assess the extent of functional 
loss due to pain. 

2.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should review the claim for a rating 
higher than 10 percent for the cervical spine disability.  This 
should include consideration of the new rating criteria for spine 
conditions.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  If the claim 
is denied, the veteran and his representative should be provided 
with a supplemental statement of the case and an opportunity to 
respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



